1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PEOPLE OF THE STATE OF                             Case No.: 18cv2050 JM(LL)
     CALIFORNIA, EX. REL. THE
12
     REGIONAL WATER QUALITY                             ORDER ON JOINT MOTION TO
13   CONTROL BOARD, SAN DIEGO                           EXTEND STAY
     REGION, et al.,
14
                                      Plaintiffs,
15
     v.
16
     THE INTERNATIONAL BOUNDARY
17
     AND WATER COMMISSION, UNITED
18   STATES SECTION,
19                                   Defendant.
20
21         Presently before the court is the Parties’ “Joint Motion to Extend Stay” (Doc. No.
22   91) in the instant case and two related cases: City of Imperial Beach, et al. v. The
23   International Boundary & Water Commission - United States Section, et al., 18cv457
24   JM(LL) (Doc. No. 122) and Surfrider Foundation v. The International Boundary and
25   Water Commission United States Section, 18cv1621 (JM)LL (Doc. No. 91).
26   I.    BACKGROUND
27         On June 25, 2020, the Parties filed a Joint Motion to Stay requesting that the court
28   stay this action and the related actions “while the United States Environmental Protection
                                                    1
                                                                            18cv2050 JM(LL)
1    Agency [(“EPA”)] . . . identifies and moves towards the construction of transboundary
2    pollution control infrastructure in Tijuana River Valley.” (Doc. No. 69 at 3).1 The Parties’
3    request was based on the enactment of the United States-Mexico-Canada Implementation
4    Act (“USMCA”) on January 29, 2020, “which appropriated to the EPA $300 million for
5    the construction of priority wastewater treatment works to address transboundary pollution
6    in the Tijuana River Valley, and other areas of the border.” Id. at 5.
7             At a June 2, 2020 meeting, the EPA announced it would launch a “roughly one-year
8    public process” to evaluate the technical, environmental, and financial feasibility of various
9    potential projects, the results of which would inform what projects would be constructed
10   in the Tijuana River Valley using USMCA funds. Id. at 5-6. According to the Parties, the
11   projects the EPA intended to study were “substantially similar in concept to those Plaintiffs
12   sought as remedies in the litigation.” Id. at 6-7. For these reasons, the Parties jointly moved
13   to stay the cases “for a reasonable period commensurate with the expected duration of the
14   EPA Process” and “to submit to judicial supervision during the stay” via regular status
15   conferences. Id. at 3-4.
16            On July 7, 2020, the court adopted Magistrate Judge Linda Lopez’s Report and
17   Recommendation (Doc. No. 74) and stayed the case for twelve months from the date of the
18   Report and Recommendation. (Doc. No. 75 at 2). The court further directed the Parties to
19   participate in attorneys-only telephonic status conferences with Judge Lopez every thirty
20   days for the duration of the stay. Id.
21   II.      LEGAL STANDARD
22            District courts have inherent power to stay proceedings. The power to stay “is
23       incidental to the power inherent in every court to control the disposition of the causes on
24       its docket with economy of time and effort for itself, for counsel, and for litigants.” Landis
25       v. N. Am. Co., 299 U.S. 248, 254 (1936). The court may grant a stay “pending resolution
26
27
     1
      All citations to page numbers are to the page numbers assigned by the court’s CM/ECF
28   system.
                                                  2
                                                                                   18cv2050 JM(LL)
1    of independent proceedings which bear upon the case,” even if those proceedings are not
2    “necessarily controlling of the action before the court.” Leyva v. Certified Grocers of Cal.,
3    Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979).
4           Using this power “calls for the exercise of judgment, [by] which [courts] must weigh
5    competing interests and maintain an even balance.” Landis, 299 U.S. at 254-55. The
6    competing interests the court considers include “the possible damage which may result
7    from the granting of a stay, the hardship or inequity which a party may suffer in being
8    required to go forward, and the orderly course of justice measured in terms of the
9    simplifying or complicating of issues, proof, and questions of law which could be expected
10   to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).
11   III.   ANALYSIS
12          In the instant Motion, the Parties state they have reached an “agreement in principle”
13   to seek a further stay from this court until February 2022. (Doc. No. 91 at 3). The Parties
14   first request however that the court extend the current stay—which is set to expire on July
15   2, 2021—until at least July 23, 2021, so that counsel for Plaintiffs and Defendants may
16   present this agreement to their respective clients for approval. Id. Once approved, the
17   Parties expect to move the court to extend the stay for a second time. Id.
18          Here, the Parties did not provide any details regarding their agreement in principle
19   or the status of this case, beyond a short statement this agreement is expected to achieve
20   some “short-term mitigation” and “improve information sharing” among the Parties while
21   the EPA process continues. Id. Despite this lack of information, given the short length of
22   the extension requested, the court will exercise its discretion and GRANTS the Parties’
23   Joint Motion. The stay in the instant case and related cases is extended until July 23, 2021.
24          The court cautions the Parties however that this Order is not to be interpreted as the
25   court’s approval (implicit or otherwise) of any extension of the stay past July 23, 2021. If
26   the Parties move to extend the current stay for a second time, the Parties should be prepared
27   to provide detailed information to the court substantially justifying this request, including
28   information on: (1) the status of the EPA process; (2) the progress of the Parties’ settlement
                                                   3
                                                                               18cv2050 JM(LL)
1    negotiations to date; (3) exact details of the agreement-in-principle reached by the Parties;
2    and (4) a plan to continue settlement negotiations during an extended stay, including for
3    further judicial supervision.
4          IT IS SO ORDERED.
5
6    DATED: June 30, 2021
                                                   JEFFREY T. MILLER
7
                                                   United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                                                              18cv2050 JM(LL)
